     Case 3:18-cv-00310-SHR-EB Document 62 Filed 07/08/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
AYODELE OKE,                       :
        Plaintiff                  :
                                   :           No. 3:18-cv-310
          v.                       :
                                   :           (Judge Rambo)
MARK GARMAN, et al.,               :
       Defendants                  :

                                 ORDER
     AND NOW, on this 8th day of July 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion for summary judgment (Doc. No. 50) is DENIED;
          and

     2.   A separate Order regarding further proceedings in the above-captioned
          case shall issue.


                                         s/ Sylvia H. Rambo
                                         United States District Judge
